Citation Nr: 0419149	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder.  

2.	Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 30 percent disabling.  

3.	Entitlement to special monthly compensation on account of 
the need for aid and attendance of another, or being 
housebound.  

4.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating of the veteran's 
left knee disorder to 30 percent and denied a total rating 
based on individual unemployability.  The appeal is also 
taken from an August 2002 decision that denied special 
monthly compensation and from an August 2003 decision that 
denied entitlement to service connection for a right knee 
disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a right knee 
disorder as secondary to his service connected left knee 
disorder.  Review of the record shows that there is an 
opinion of record from a VA physician who has been treating 
the veteran that the right knee disorder is related to the 
left knee condition.  Another VA physician; however, 
indicated that it was at least as likely as not that the 
right knee disorder was related to the veteran's morbid 
obesity.  Where there is a wide diversity of medical opinion, 
an additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  

It is noted that the veteran was awarded benefits by the 
Social Security Administration (SSA) in August 2000.  Medical 
records utilized by the SSA have not been associated with the 
claims file.  Such records may be of significant probative 
value in determining whether service connection for the 
disabilities at issue may be granted.  As the Court of 
Appeals for Veterans Claims  (Court) held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the duty to 
assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records. Thus, the RO must 
request complete copies of the SSA records utilized in 
awarding the veteran disability benefits.  In addition, where 
there is a claim for a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities and the VA has actual notice that the veteran is 
in receipt of disability benefits administered by the SSA 
based upon unemployability status, the VA violates the duty 
to assist by not acquiring the SSA decision and the medical 
records supporting it.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Thus the medical records must be obtained.  

In view of the foregoing, the case must be remanded for the 
following:

1.  The RO should request copies of all 
medical records utilized by SSA in their 
August 2000 decision granting benefits 
under regulations of that agency.  

2.  The RO should arrange for the veteran 
to undergo a knee examination.  The 
examiner should be requested to review 
the record and render an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's right knee 
disorder was caused by or was aggravated 
(chronically worsened) by the service-
connected degenerative joint disease of 
the left knee.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for all conclusions 
reached.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




